Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-182

IN RE STUART J. ROBINSON,
                                               2022 DDN 7
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 200758

BEFORE: Beckwith and Deahl, Associate Judges, and Washington, Senior Judge.

                                    ORDER
                               (FILED— June 2, 2022)

       On consideration of the certified order from the state of Vermont transferring
respondent to disability inactive status indefinitely; this court’s April 5, 2022, order
directing respondent to show cause why he should not be suspended based upon a
disability pursuant to D.C. Bar R. XI, § 13; and the statement of Disciplinary
Counsel; and it appearing that respondent has not filed a response or his D.C. Bar R.
XI, § 14(g) affidavit, it is

       ORDERED that Stuart J. Robinson is hereby indefinitely suspended from the
practice of law in the District of Columbia pursuant to D.C. Bar R. XI, § 13(e). See
In re Sibley, 990 A.2d 483, 487 (D.C. 2010) (explaining that there is a rebuttable
presumption in favor of imposition of identical discipline and exceptions to this
presumption should be rare); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate); In re Stanley, 769 A.2d 141 (D.C. 2001) (disability
suspension is the functional equivalent of inactive status based on disability). It is

      FURTHER ORDERED that for purposes of reinstatement, respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                   PER CURIAM